DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The nearest prior art is Moreira-Espinoza (US 2013/0028753).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art for each claim is as follows.
In claim 1, “a second transistor connected to the microcontroller, the second transistor being electrically connectable to a signal source that is external to the control unit and the solenoid fuel pump; wherein: the signal source communicates with the second transistor to energize and de- energize the solenoid coil; and, in case of a failure of the signal source, the microcontroller communicates with the first transistor to energize and de-energize the solenoid coil.” 
In claim 8, “ a second transistor connected in series between the microcontroller and the power header; and a signal source arranged external to the control unit and the solenoid fuel pump and electrically connected to the second transistor; wherein the second transistor communicates with the signal source to energize and de-energize the solenoid coil.”
In claim 15, “ a second transistor electrically arranged between the microcontroller and the power header; and, a signal source arranged external to the control unit and the solenoid fuel pump and electrically connected to the second transistor; Date: January 5, 2021 wherein: the signal source communicates with the second transistor to energize and de-energize the solenoid coil; and, in case of a failure of the signal source, the microcontroller communicates with the first transistor to energize and de-energize the solenoid coil.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GEOFFREY S LEE/Examiner, Art Unit 3746                    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746